Case: 12-13123   Date Filed: 03/06/2013   Page: 1 of 3




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-13123
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:11-cr-00006-DHB-WLB-1


UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellant,

                                  versus

MAURICE M. ONEAL,


                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________
                             (March 6, 2013)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:
                Case: 12-13123       Date Filed: 03/06/2013      Page: 2 of 3

       The government appeals Maurice M. Oneal’s 120-month sentence imposed

after Oneal pled guilty to being a felon in possession of a firearm, in violation of

18 U.S.C. §§ 922(g) and 924(e). On appeal, the government argues that the district

court erred by imposing a sentence below the fifteen-year (180-month) statutory

mandatory minimum sentence required by 18 U.S.C. § 924(e) given Oneal’s status

as an armed career criminal. After review, we vacate and remand for resentencing

consistent with this opinion. 1

       Under the Armed Career Criminal Act (“ACCA”), a defendant is subject to a

mandatory minimum fifteen-year sentence if he is convicted of violating 18

U.S.C. § 922(g) and he has three previous convictions for a violent felony or

serious drug offense. 18 U.S.C. § 924(e)(1). A district court is not authorized to

sentence a defendant below the statutory mandatory minimum unless the

government has filed a substantial assistance motion pursuant to 18 U.S.C.

§ 3553(e) and U.S.S.G. § 5K1.1 or the defendant qualifies for safety-valve relief

pursuant to 18 U.S.C. § 3553(f). United States v. Castaing-Sosa, 530 F.3d 1358,

1360 (11th Cir. 2008). Although after United States v. Booker, 543 U.S. 220, 125
S. Ct. 738 (2005), the district court applies the Sentencing Guidelines in an

advisory fashion, the district court remains bound by statutes designating

mandatory minimum sentences. Id. at 1362; see also United States v. Ciszkowski,

       1
       We review de novo the district court’s authority to impose a sentence below the statutory
mandatory minimum. United States v. Gomes, 621 F.3d 1343, 1345 (11th Cir. 2010).
                                                   2
                Case: 12-13123   Date Filed: 03/06/2013    Page: 3 of 3

492 F.3d 1264, 1270 (11th Cir. 2007) (“Even after Booker, the district court is

bound by the statutory mandatory minimums.”).

      Here, the district court found, and the parties do not dispute, that Defendant

Oneal’s prior two burglary convictions and two aggravated assault convictions

qualified as predicate offenses for purposes of the ACCA. Thus, Defendant Oneal

was subject to the ACCA’s fifteen-year mandatory minimum sentence.

      Further, the parties do not dispute that Defendant Oneal was ineligible for

safety-valve relief and that the government did not file a substantial assistance

motion. In these circumstances and under our precedent, as Defendant Oneal

concedes, the district court was not authorized to impose a 120-month sentence,

below the ACCA’s fifteen-year mandatory minimum. See Castaing-Sosa, 530

F.3d at 1360.

      For these reasons and based on our precedent, we must vacate Defendant

Oneal’s 120-month sentence and remand to the district court with instructions to

resentence Defendant Oneal in accordance with the ACCA’s mandatory minimum

fifteen-year sentence.

      VACATED AND REMANDED.




                                              3